Sinklbr, J.,
The exceptions in the present case have been filed to the decree of the presiding judge dismissing an appeal from the admission to probate by the register of wills of a writing purporting to be the last will and testament of the decedent on the ground of undue influence and lack of testamentary capacity on the part of the testatrix. Such an appeal should not be sustained unless the evidence is of such a character that the trial judge as chancellor should refuse to set aside a verdict against the will. Counsel for the exceptant has devoted painstaking labor to a presentation of his case, but upon consideration of the evidence before the presiding judge, we consider that he has correctly determined the issues before him and that the exceptions should be dismissed.
At the argument before the court in banc on the exceptions, counsel for the proponents stated that the proponents were willing that a burial lot in Holy Cross Cemetery, which was included in the residuary estate and devised to the proponent, be conveyed to the appellant should the court decide that the exceptions should be dismissed. It is therefore incumbent upon the proponent, the exceptions being dismissed, to carry out this agreement.
The exceptions are dismissed and the decree of the presiding judge is confirmed absolutely.